UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-7779



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


TERRY L. DOWDELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(3:02-cr-00107-nkm-1; 7:07-cv-00237-nkm-mfu)


Submitted:   February 20, 2008              Decided:   April 7, 2008


Before MICHAEL and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terry L. Dowdell, Appellant Pro Se. Jean Barrett Hudson, OFFICE OF
THE UNITED STATES ATTORNEY, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terry L. Dowdell seeks to appeal the district court’s

order denying relief on his motion filed pursuant to 28 U.S.C.

§ 2255 (2000).          We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

               When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal

period under Fed. R. App. P. 4(a)(6).                This appeal period is

“mandatory and jurisdictional.”          Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

               The district court’s order was entered on the docket on

September 20, 2007.        The notice of appeal was filed on November 20,

2007.*   Because Dowdell failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions    are    adequately   presented   in   the




     *
      For the purpose of this appeal, we assume that the date
appearing on the notice of appeal filed by Dowdell is the earliest
date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487
U.S. 266 (1988).

                                       - 2 -
materials   before   the   court   and     argument   would   not    aid   the

decisional process.



                                                                    DISMISSED




                                   - 3 -